                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

   TROY LOVE,                                      )
                                                   )
             Petitioner,                           )
                                                   )
   v.                                              )          No.:    3:19-CV-446-RLJ-DCP
                                                   )
   BERT C. BOYD, WARDEN,                           )
                                                   )
             Respondent.                           )

                                      JUDGMENT ORDER

         In accordance with the Memorandum Opinion entered today, the instant petition for a writ

  of habeas corpus is DENIED, and this action is DISMISSED WITH PREJUDICE. A certificate

  of appealability from this decision is DENIED.

         Further, it is CERTIFIED that any appeal from this order would not be taken in good faith,

  should Petitioner file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See

  Fed. R. App. P. 24.

                IT IS SO ORDERED.

                                                             ENTER:



                                                                    s/ Leon Jordan
                                                              United States District Judge



  ENTERED AS A JUDGMENT:
  /s/ John L. Medearis
  CLERK OF COURT




Case 3:19-cv-00446-RLJ-DCP Document 27 Filed 05/29/20 Page 1 of 1 PageID #: 1350
